UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7652


DAVID HEATH,

                    Petitioner - Appellant,

             v.

WARDEN ROBERT STEVENSON,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:15-cv-02342-TMC)


Submitted: August 30, 2017                                   Decided: September 6, 2017


Before GREGORY, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Heath, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General,
William Edgar Salter, III, Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Heath seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing Heath’s 28 U.S.C. § 2254 (2012) petition. The

order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Heath has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Heath’s

motions to place the case in abeyance and to remand, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2